Citation Nr: 1024579	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-38 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating from June 8, 2004, 
for allergic rhinitis with chronic maxillary sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 
2004.  The Veteran had an earlier 13 year period of service in a 
reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which granted service connection for allergic rhinitis with 
chronic maxillary sinusitis and assigned a non compensable rating 
effective from June 8, 2004.  In May 2010, the Veteran testified 
at a video hearing before the undersigned.  Following that 
hearing, the Veteran filed with the Board additional evidence 
along with a waiver of agency of original jurisdiction of that 
evidence.  38 C.F.R. §§ 19.37(a), 20.1304 (2009).


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record shows that at all times from June 8, 2004, the Veteran's 
allergic rhinitis with chronic maxillary sinusitis is manifested 
by three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting but not three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, radical surgery with chronic osteomyelitis, or repeated 
surgeries.


CONCLUSION OF LAW

From June 8, 2004, the Veteran has met the criteria for a 10 
percent rating for allergic rhinitis with chronic maxillary 
sinusitis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.97, Diagnostic 
Code 6514 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
allergic rhinitis with chronic maxillary sinusitis.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
evaluation has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, 
because the notice that the Veteran was provided before service 
connection was granted was legally sufficient (i.e., the February 
2005 and September 2005 38 U.S.C.A. § 5103(a) notice letter 
provided to the Veteran prior to the January 2006 rating 
decision), VA's duty to notify in this case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claim's files all 
identified and available post-service treatment records including 
all of his records from Dr. Daniel Chase.  The Veteran was also 
afforded VA examinations in July 2005 and February 2009.  
Moreover, the Board finds that these examinations are adequate 
for rating purposes because after a review of the record on 
appeal the examinations conducted a comprehensive examination of 
the claimant that allows the Board to rate the severity of his 
disability under all relevant Diagnostic Codes.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his allergic rhinitis with chronic 
maxillary sinusitis meets the criteria for a compensable rating.  
It is also requested that the Veteran be afforded the benefit of 
the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Veteran's service-connected allergic rhinitis with chronic 
maxillary sinusitis is currently rated as noncompensably 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6514.  

Under Diagnostic Code 6514, a noncompensable rating is assigned 
for sinusitis when it is detected by X-ray only.  A 10 percent 
rating is assigned when a veteran has either one or two 
incapacitating episodes per year of sinusitis (an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician) requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or has three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned when a veteran has either three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  38 C.F.R. § 4.97.

With the above criteria in mind, the Board notes that in writings 
to the RO and at his hearing the Veteran testified that he had at 
least three non-incapacitating episodes per year manifested by, 
among other things, headaches, pain, and purulent discharge or 
crusting.  Moreover, the Board finds that the Veteran is both 
competent and credible to report on his having these symptoms 
because these symptoms are observable by a lay person.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Furthermore, treatment records from Dr. Jennifer D. 
Gibson document the appellant's complaints and treatment for 
sinus headaches and/or pain on three occasion in 2005 (see 
treatment records dated in March 2005, May 2005, and October 
2005) and treatment records from Dr. Chase document the 
appellant's complaints and treatment for sinus crusting, 
headaches, pressure, and/or pain on one occasion in 2005 (see 
treatment record dated in March 2005) and four occasions in 2006 
(see treatment records dated in July 2006, August 2006, September 
2006, and October 2006).   

Given the above evidence and granting the Veteran the benefit of 
any doubt in this matter, the Board concludes that the competent 
and credible evidence of record shows that his allergic rhinitis 
with chronic maxillary sinusitis is manifested by three to six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.97 (2009).  Therefore, the 
Board finds that the claimant meets the criteria for a 
compensable rating for his allergic rhinitis with chronic 
maxillary sinusitis.  Id.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Fenderson, 
supra.

However, the Board finds that a rating in excess of 10 percent 
for his allergic rhinitis with chronic maxillary sinusitis is not 
warranted.  In this regard, the Veteran in writings and hearing 
testimony, as well as at his February 2009 VA examination, 
reported, in essence, that his disability required the constant 
use of antibiotics and he had incapacitating episodes every two 
to three weeks.  The Veteran described these episodes as being 
very bad sinus headaches which required that he lie down.  
Moreover, the Board notes that treatment records do in fact 
document the fact that in January 2005 and March 2005 he was 
given refills for hytrin and Lipitor and in August 2005 he was 
given refills for Allegra.  Private treatment records also show 
that his sinus symptoms were being treated with Allegra.  See 
March 2005 treatment record from Dr. Gibson; July 2006, September 
2006, and October 2006 treatment records from Dr. Chase.  

The  Board finds more competent and credible the claimant's 
statements to his February 2009 VA examiner that his disability 
was not manifested by incapacitating episodes and the treatment 
records that, while documenting his use of antibiotic, never 
document three or more incapacitating episodes per year, than the 
Veteran's statements and testimony.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra; also see Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

Similarly, the Board finds more competent and credible the 
medical evidence of record which fails to document more than six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, than the 
Veteran's statements and testimony to the contrary.  Id.  As 
noted above, treatment records document, at its worst, only four 
episodes in a given year.  

Likewise, while the record documents the fact that in August 2006 
the Veteran had a bilateral inferior turbinate cautery and 
outfraxture because of nasal obstruction and hypertrophic 
inferior turbinates, the Board also finds that he does not meet 
the criteria for a 50 percent rating because the record is 
negative for evidence of chronic osteomyelitis or that he has had 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514.  

The above is true throughout the period of time during which his 
claim has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

Based on the Veteran's and his representative's written 
statements to the RO, the Board will considered the application 
of 38 C.F.R. § 3.321(b)(1) (2009).  Although the Veteran and his 
representative claim that the rating schedule does not adequately 
compensate the claimant for the problems caused by his allergic 
rhinitis with chronic maxillary sinusitis, the evidence does not 
objectively show an exceptional or unusual disability picture as 
would render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that his allergic rhinitis with chronic maxillary sinusitis, 
acting alone, has resulted in frequent periods of hospitalization 
or in marked interference with employment.  In this regard, while 
the Veteran testified that his adverse symptomatology caused him 
to have to leave work early on some days and miss some days of 
work altogether and told his July 2005 VA examiner that he lost 
two days of work every six to eight weeks because of his adverse 
symptomatology, he also told his February 2009 VA examiner that 
he only lost two days a year from work because of his disability.  
Moreover, the record on appeal is negative for any objective 
evidence documenting any lost time from work solely due to his 
service connected allergic rhinitis with chronic maxillary 
sinusitis.  Likewise, the record on appeal is negative for any 
objective evidence documenting any periods of hospitalization 
solely due to his service connected allergic rhinitis with 
chronic maxillary sinusitis except for the August 2006 surgery 
which did not appear to require a subsequent hospital stay.  In 
fact, the Veteran told his February 2009 VA examiner that it had 
not required any hospitalizations.

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  Therefore, 
given the lack of objective evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In adjudicating the current appeal for a higher evaluation for 
allergic rhinitis with chronic maxillary sinusitis, the Board has 
not overlooked the Court's recent holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has never claimed that his 
allergic rhinitis with chronic maxillary sinusitis prevents him 
from obtaining and/or maintaining employment.  Therefore, the 
Board finds that the current decision need not consider whether 
the Veteran meets the criteria for a TDIU.

In adjudicating the current appeal for a higher evaluation, the 
Board has also considered the doctrine of reasonable doubt.  
However, to the extent outlined above, the preponderance of the 
evidence is against the Veteran's claim and the 


Board finds that the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a 
rating in excess of 10 percent for allergic rhinitis with chronic 
maxillary sinusitis must be denied. 


ORDER

A 10 percent evaluation for allergic rhinitis with chronic 
maxillary sinusitis is granted from June 8, 2004, onward.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


